Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Chen (US Pub. No.: 2019/0252232 A1) being the closest prior art of references discloses liquid layer (250) is disposed over substrate (260) or at least one conductive pad on the receiving substrate (260). A micro device (220) is placed over liquid layer (250). However, the details of conductive pads are omitted (¶0033). 
The cited prior art of references fails to disclose or provide any motivation of “…placing the micro device having a second lateral length less than or equal to about 100 µm over the conductive pad…wherein the first lateral length is less than or equal to twice of the second lateral length.” Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/             Primary Examiner, Art Unit 1746